990 F.2d 184
Fed. Carr. Cas. P 83,826ADVANCE UNITED EXPRESSWAYS, INC., Plaintiff-Appellee,v.EASTMAN KODAK COMPANY, Defendant-Appellant.
No. 91-1320.
United States Court of Appeals,Fifth Circuit.
April 22, 1993.

Byron D. Olsen, Felhaber, Larson, Fenlon & Vogt, Barbara R. Kueppers, Minneapolis, MN, for Eastman Kodak.
Nicholas J. DiMichael, Richard D. Fortin, Donelan, Cleary, Wood & Maser, Washington, DC, for amicus curiae--Nat. Indus. Transp. League.
Judith A. Albert, Atty., I.C.C., Washington, DC, for amicus curiae I.C.C.
Daniel J. Sweeney, McCarthy, Sweeney & Harkaway, Washington, DC, Paul O. Taylor, Minneapolis, MN, David G. Sperry, Independence, MO, for amicus curiae--Health & Personal Care Dist. Conference, et al.
Appeal from the United States District Court for the Northern District of Texas;  A. Joe Fish, Judge.
ON PETITION FOR REHEARING & SUGGESTION FOR REHEARING EN BANC
(Opinion June 26, 5th Cir., 1992 965 F.2d 1347)
Before GOLDBERG, JOLLY, and WIENER, Circuit Judges.

BY THE COURT:

1
To the extent that our opinion of June 26, 1992, 965 F.2d 1347, is in conflict with Reiter v. Cooper, --- U.S. ----, 113 S.Ct. 1213, 122 L.Ed.2d 604 (1993), it has been overruled.   In all other respects, the petition for rehearing is DENIED.   The case is thus REMANDED to the district court for further consideration in the light of Reiter and of our opinion.


2
Finally, no active judge having requested that the court be polled, the petition for rehearing en banc is DENIED.